IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                  IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE                         )
                                          )
v.                                        )       I.D. No. 1401017199
                                          )
NATHANIEL BARKSDALE,                      )
                                          )
              Defendant.                  )


                                     ORDER

       This 8th day of July, 2014, upon consideration of Petitioner/Defendant

Nathaniel Barksdale’s Petition for a Writ of Habeas Corpus, 1 the

Commissioner’s Report and Recommendation and the record in this case,

the Court finds the following:

       1)     The Petitioner/Defendant, Nathaniel Barksdale, is under

indictment and being held in lieu of bail for: one count of Arson in the

Second Degree, one count of Arson in the Third Degree, and two counts of

Criminal Trespass in the Second Degree. 2




1
        Barksdale, although he is represented by counsel, has filed this pro se habeas
petition seeking release from or dismissal of his pending criminal charges.
2
      DEL. CODE ANN. tit. 11, § 802 (2014); DEL. CODE ANN. tit. 11, § 801 (2014); and
DEL. CODE ANN. tit. 11, § 822 (2014).
      2)      This Petition was before Superior Court Commissioner Mark S.

Vavala pursuant to 10 Del. C. § 512(b) and Superior Court Civil Rule 132

for proposed findings of facts and recommendations for a disposition.

      3)      The Commissioner has filed the attached Report and

Recommendation suggesting that the Court deny Barksdale’s Petition for a

Writ of Habeas Corpus. No objections to the Report have been filed.

      4)      Barksdale appears to contend that this Court should grant his

petition for a writ of habeas corpus now because, in his view, the State’s

evidence is insufficient to convict him. 3 This contention is without merit. In

Delaware, the writ of habeas corpus provides relief on a very limited basis.4

Pursuant to § 6902(1) of Title 10, a writ of habeas corpus may not be issued

to any person “committed or detained on a charge of treason or felony, the

species whereof is plainly and fully set forth in the commitment.”

Consequently, no prisoner whose commitment is regular on its face can

obtain release through a state habeas corpus petition.5 The record in this

case reflects that Barksdale is charged with numerous felony and

misdemeanor offenses over which the Superior Court clearly has


3
      Pet. at ¶¶ 4 – 5.
4
      Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
5
      Jones v. Anderson, 183 A.2d 177, 178 (Del. 1962).
jurisdiction. 6   Secured bail was set at the time of Barksdale’s original

commitment and he has had the opportunity to have that bail reviewed at

least twice. (D.I. 1, 2, and 6). Accordingly, Barksdale, whose commitment

is regular on its face, is not entitled to habeas corpus relief.7

       NOW THEREFORE, after careful and de novo review of the record in

this action, and for reasons stated here and in the Commissioner’s Report

and Recommendations of June 13, 2014,

       IT IS ORDERED that the Commissioner’s Report, including its

recommendation, is adopted by the Court. Barksdale’s Petition for a Writ of

Habeas Corpus is DENIED.

       IT IS SO ORDERED.

                                            /s/ Paul R. Wallace
                                            PAUL R. WALLACE, JUDGE

Original to Prothonotary:
cc: Commissioner Mark S. Vavala
      Barzilai Axelrod, Esquire, DAG
      Sean Motoyoshi, Esquire
      Nathaniel Barksdale
      Investigative Services

6
       See DEL. CODE ANN. tit. 11, § 2701(c) (2014).
7
        See DEL. CODE ANN. tit. 10, § 6902(1) (2014); Johnson v. Williams, 2006 WL
1519419 (Del. May 31, 2006)(no basis for the issuance of a writ of habeas corpus when
defendant being held by the Department of Correction in default of bail while awaiting
trial and has not demonstrated that this Court lacked jurisdiction to indict him); Johnson
v. State, 2005 WL 2123789 (Del. Aug. 31, 2005) (same); Norwood v. State, 2001 WL
1329692 (Del. Oct. 23, 2001) (same).